  Case 1:20-cv-19609-NLH Document 2 Filed 12/28/20 Page 1 of 5 PageID: 15



                   UNITED STATES DISTRICT COURT
                      DISTRICT OF NEW JERSEY
______________________________
                               :
ALLEN DUPREE GARRETT,          :
                               :
          Plaintiff,           :         1:20-cv-19609-NLH
                               :
     v.                        :             OPINION
                               :
                               :
                               :
COMMISSIONER OF                :
SOCIAL SECURITY,               :
                               :
          Defendant.           :
______________________________:
APPEARANCE:

Allen Dupree Garrett
4366289
Camden County Correctional Facility
330 Federal Street
Camden, NJ 08103

     Plaintiff Pro se

HILLMAN, District Judge

     Plaintiff Allen Dupree Garrett, an inmate presently

detained in the Camden County Correctional Facility in Camden,

New Jersey, seeks to bring this civil action in forma pauperis,

without prepayment of fees or security, asserting claims under

Section 205(g) of the Social Security Act, 42 U.S.C., Section

405(g), to review a final decision of the Commissioner of the

Social Security Administration.       See ECF No. 1.

     Title 28, section 1915 of the United States Code

establishes certain financial requirements for prisoners who are
  Case 1:20-cv-19609-NLH Document 2 Filed 12/28/20 Page 2 of 5 PageID: 16



attempting to bring a civil action in forma pauperis.           Under §

1915, a prisoner seeking to bring a civil action in forma

pauperis must submit an affidavit, including a statement of all

assets and liabilities, which states that the prisoner is unable

to pay the fee.    28 U.S.C. § 1915(a)(1).      The prisoner also must

submit a certified copy of his inmate trust fund account

statement(s) for the six-month period immediately preceding the

filing of his complaint.     28 U.S.C. § 1915(a)(2).       The prisoner

must obtain this certified statement from the appropriate

official of each correctional facility at which he was or is

confined during such six-month period.        Id.

     If the prisoner is granted in forma pauperis status, the

prisoner must pay the full amount of the filing fee, in

installments, as follows.     28 U.S.C. § 1915(b)(1).       In each

month that the amount in the prisoner’s account exceeds $10.00,

until the filing fee is paid, the agency having custody of the

prisoner shall assess, deduct from the prisoner’s account, and

forward to the Clerk of the Court an installment payment equal

to 20% of the preceding month’s income credited to the

prisoner’s account.    28 U.S.C. § 1915(b)(2).

     Plaintiff may not have known when he submitted his

Complaint that he must pay the filing fee, and that even if the

full filing fee, or any part of it, has been paid, the Court

must dismiss the case if it finds that the action: (1) is

                                    2
    Case 1:20-cv-19609-NLH Document 2 Filed 12/28/20 Page 3 of 5 PageID: 17



frivolous or malicious; (2) fails to state a claim upon which

relief may be granted; or (3) seeks monetary relief against a

defendant who is immune from such relief.          28 U.S.C. §

1915(e)(2)(B) (in forma pauperis actions).           See also 28 U.S.C. §

1915A (dismissal of actions in which prisoner seeks redress from

a governmental defendant).        If the Court dismisses the case for

any of these reasons, § 1915 does not suspend installment

payments of the filing fee or permit the prisoner to get back

the filing fee, or any part of it, that has already been paid.

       If the prisoner has, on three or more prior occasions while

incarcerated, brought in federal court an action or appeal that

was dismissed on the grounds that it was frivolous or malicious,

or that it failed to state a claim upon which relief may be

granted, he cannot bring another action in forma pauperis unless

he is in imminent danger of serious physical injury.            28 U.S.C.

§ 1915(g). 1


1   The United States Supreme Court has recently explained:

       To help staunch a “flood of nonmeritorious” prisoner
       litigation, the Prison Litigation Reform Act of 1995 (PLRA)
       established what has become known as the three-strikes
       rule. That rule generally prevents a prisoner from
       bringing suit in forma pauperis (IFP)—that is, without
       first paying the filing fee—if he has had three or more
       prior suits “dismissed on the grounds that [they were]
       frivolous, malicious, or fail[ed] to state a claim upon
       which relief may be granted.” 28 U.S.C. § 1915(g). Today
       we address whether a suit dismissed for failure to state a
       claim counts as a strike when the dismissal was without
       prejudice. We conclude that it does: The text of Section

                                      3
    Case 1:20-cv-19609-NLH Document 2 Filed 12/28/20 Page 4 of 5 PageID: 18



      Plaintiff’s current action is subject to the three-strikes

provision of § 1915(g).       See Garrett v. United States, No. 20-

12904, 2020 WL 6739542 (D.N.J. Nov. 17, 2020); 2 see also Meyers

v. Commissioner of Social Security Administration, 801 F. App’x

90, 96 (4th Cir. 2020) (affirming that the three-strikes rule of

§ 1915(g) applies to a complaint filed against the Commissioner

of the Social Security Administration); Allen v. Quillen, 2020

WL 7181061, at *2 (S.D. Cal. Dec. 7, 2020) (finding that a

complaint against the Commissioner of the Social Security

Administration constituted a strike under the three-strikes

rule); Jones v. Saul, 2020 WL 1495399, at *1 (D. Kan. Feb. 28,

2020) (on a motion to amend the judgment, affirming its

dismissal of the plaintiff’s social security appeal under the

three-strikes rule).

      Before Plaintiff may proceed in forma pauperis in this

action, Plaintiff must submit a statement demonstrating why he




      1915(g)’s three-strikes provision refers to any dismissal
      for failure to state a claim, whether with prejudice or
      without.

Lomax v. Ortiz-Marquez, 140 S. Ct. 1721, 1723 (U.S. June 8,
2020) (one internal citation omitted).
2 Plaintiff has had at least three qualifying dismissals: Garrett
v. Murphy, No. 20-5235 (D.N.J. May 14, 2020) (dismissed for
failure to state a claim); Garrett v. United States, No. 18-
14515 (D.N.J. Nov. 27, 2018) (dismissed for failure to state a
claim); Garrett v. Mendez, No. 13-5343 (D.N.J. Aug. 14, 2014)
(dismissed for failure to state a claim).

                                      4
    Case 1:20-cv-19609-NLH Document 2 Filed 12/28/20 Page 5 of 5 PageID: 19



would be in imminent danger of serious physical injury if the

Court did not grant him in forma pauperis status. 3

CONCLUSION

      For the reasons set forth above, Plaintiff must submit a

statement demonstrating imminent danger of serious physical

injury before he may proceed in forma pauperis.            Plaintiff must

submit the statement within 30 days, or the Court will

administratively terminate the complaint pending receipt of the

$350 filing fee and $52 administrative fee. 4          An appropriate

Order follows.


Date: December 28, 2020                      s/ Noel L. Hillman
At Camden, New Jersey                     NOEL L. HILLMAN, U.S.D.J.




3  See Meyers, 801 F. App’x at 95 (explaining that the Imminent
Danger Provision requires a relationship between the imminent
danger alleged in the IFP application and the facts alleged and
relief sought in the underlying claim, and finding that because
the relief sought in the SSA claim was a request for backpay and
the administrative reopening of a prior SSA claim, it had no
relationship at all to the alleged imminent danger of prison
guards failing to protect Appellant from murder at the hands of
a drug lord, and refusing to offer mental health services such
that Appellant is in danger of committing suicide).
4 The Court also notes that Plaintiff’s complaint does not
contain the necessary information to appeal the Commissioner’s
denial of his social security benefits. A form complaint, which
indicates what is required to be pleaded, is located here:
https://www.njd.uscourts.gov/sites/njd/files/forms/SocialSecurit
yComplaint_2.pdf. If Plaintiff demonstrates why his complaint
should not be precluded under the three-strikes rule, the Court
will direct the Clerk to mail Plaintiff a copy of the form
complaint.

                                      5
